



COURT OF APPEAL FOR ONTARIO

CITATION:

Skipper Online Services
    (SOS) Inc. v. 2030564 Ontario Inc.,
2012 ONCA 606

DATE: 20120914

DOCKET: C55415

Winkler C.J.O., LaForme J.A. and Cunningham J. (
ad
    hoc
)

BETWEEN

Skipper
    Online Services (SOS) Inc.

d.b.a.
    Boaterexam.com

Applicant

(Respondent in appeal)

and

2030564
    Ontario Inc.

d.b.a.
    Boatsmart Canada

Respondent

(Appellant in appeal)

APPLICATION UNDER Rule
    14.05(3)(d) and (g) of the
Rules of Civil Procedure

Donald M. Cameron and Mark Robbins for the appellant

Scott Miller and Jon Roch, for the respondent

Heard and released orally: September 10, 2012

On appeal from the judgment of Justice Julianne A.
    Parfett of the Superior Court of Justice, dated March 22, 2012.

ENDORSEMENT

[1]

We do not agree that the application judge misinterpreted the settlement
    agreement.  Specifically, the wording in section 2(a) of the agreement is not
    ambiguous.  The application judges conclusions in paragraphs 18 and 19 of her
    reasons are compelling and in our view correct.

[2]

The application judges interpretation of the agreement is in accord
    with sound commercial principles as applied to the particular businesses of the
    parties, namely, boater accreditation provided primarily on the internet. 
    Considered in this context, her decision reflects an appreciation for the
    importance of using phrases to drive traffic to internet websites.  We see no
    reason to interfere with her decision.

[3]

The appeal is dismissed.  As agreed to by the parties, costs are to the
    respondent fixed in the amount of $20,000 inclusive of disbursements and
    applicable taxes.

W. Winkler C.J.O.

H.S.
    LaForme J.A.

J.D. Cunningham A.C.J.
    S.C.J.


